United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 11-1534
                                     ___________

Carolyn Owens,                       *
                                     *
            Appellant,               *
                                     * Appeal from the United States
      v.                             * District Court for the
                                     * Eastern District of Missouri.
Shelly Gooding; Deborah Spraggins;   *
Jim Merlo; Ruthanne Willeke; Amy     *      [UNPUBLISHED]
Kubsh; Tiffany Lovelace Brown;       *
Cora Taylor; Midwest Counseling and *
Consulting,                          *
                                     *
            Appellees.               *
                                ___________

                              Submitted: May 31, 2011
                                 Filed: June 8, 2011
                                  ___________

Before WOLLMAN, BOWMAN, and SMITH, Circuit Judges.
                        ___________

PER CURIAM.

        Carolyn Owens appeals from the District Court’s1 28 U.S.C. § 1915(e)(2)(B)(i),
(ii) pre-service dismissal of her action relating to the removal of her cousin’s children
from her care. Upon careful review, see Wilson v. Johnston, 68 F. App'x 761 (8th Cir.
2003) (unpublished per curiam) (reviewing § 1915(e)(2)(B)(i) dismissal for abuse of

      1
        The Honorable Jean C. Hamilton, United States District Judge for the Eastern
District of Missouri.
discretion); Moore v. Sims, 200 F.3d 1170, 1171 (8th Cir. 2000) (per curiam)
(reviewing § 1915(e)(2)(B)(ii) dismissal de novo), we find no basis for reversal, and
we agree with the reasons provided by the District Court. See Elk Grove Unified Sch.
Dist. v. Newdow, 542 U.S. 1, 12–13 (2004) (stating that in general, it is appropriate
for federal courts to leave delicate issues of domestic relations to state courts; and it
might be appropriate for federal courts to decline to hear case involving elements of
domestic relationship even when divorce, alimony, or child custody is not strictly at
issue); Andrews v. City of W. Branch, Iowa, 454 F.3d 914, 918 (8th Cir. 2006)
(noting that to state claim under 42 U.S.C. § 1983, plaintiff must allege violation of
constitutional right committed by person acting under color of state law); Miner v.
Brackney, 719 F.2d 954, 955 (8th Cir. 1983) (per curiam) (reiterating that claims for
defamation and slander are not cognizable under 42 U.S.C. § 1983); see also 28
U.S.C. § 1367(c)(3) (stating that a court may decline to exercise supplemental
jurisdiction if it has dismissed all claims over which it had original jurisdiction);
Gibson v. Weber, 431 F.3d 339, 342 (8th Cir. 2005) (noting that Congress has
unambiguously granted district courts discretion in § 1367(c) to dismiss supplemental
state-law claims when all federal claims have been dismissed); Stone v. Harry, 364
F.3d 912, 914 (8th Cir. 2004) (explaining that although pro se complaints are to be
construed liberally, they must allege sufficient facts to support claims advanced; court
will not supply additional facts or construct legal theory).

      Accordingly, we affirm the judgment of the District Court.
                     ______________________________




                                           -2-